538 U.S. 1006
LOVEJOYv.UNITED STATES;RODRIGUEZv.UNITED STATES;HERAS-JIMENEZv.UNITED STATES;SUAREZ-GARCIAv.UNITED STATES;SIMMSv.UNITED STATES; andCAMBRAYv.UNITED STATES.
No. 02-9571.
Supreme Court of United States.
April 28, 2003.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.


2
C. A. 5th Cir. Certiorari denied. Reported below: 54 Fed. Appx. 796 (first and fourth judgments), 797 (third judgment), and 798 (second and fifth judgments); 61 Fed. Appx. 121 (sixth judgment).